Citation Nr: 0713865	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-21 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle fracture, claimed as secondary to service-connected 
bilateral knee medial plica syndrome.

REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1993 to October 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on 
appeal.  The veteran subsequently perfected this appeal.

In June 2006, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  The veteran is service-connected for bilateral knee 
medial plica syndrome.

2.  Resolving all doubt in the veteran's favor, his current 
right ankle disability is related to the service-connected 
bilateral knee medial plica syndrome.


CONCLUSION OF LAW

Residuals of right ankle fracture are proximately, due to, or 
the result of, the veteran's service-connected bilateral knee 
medial plica syndrome.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002 & Supp.2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA is also required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The veteran was provided with the notice required by the VCAA 
in letters dated in August 2002 and July 2006.  Collectively, 
these letters essentially informed the veteran to send any 
pertinent evidence in his possession to VA, informed him of 
the evidence required to substantiate the claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  

VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.  The claims 
folder contains service medical records, the veteran's 
contentions, other lay statements, post-service medical 
records from the VA Medical Center in Palo Alto, as well as 
private medical evidence from Dr. Abidi.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent available evidence that would 
need to be obtained for a fair disposition of this appeal.  

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In the July 2006 VCAA letter and a November 2006 supplemental 
statement of the case, the RO advised the veteran as to how 
disability ratings and effective dates will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).


Service Connection Claim

The veteran contends that he is entitled to service 
connection for a right ankle fracture.  He does not contend 
nor does the evidence show that the veteran developed a right 
ankle disability in service.  Rather, the veteran asserts 
that his right ankle disability is related to his service-
connected bilateral knee medial plica syndrome.  The veteran 
asserts in his December 2003 notice of disagreement and in 
his May 2005 testimony that his service connected bilateral 
knee disability caused his legs to give out in June 2002, 
resulting in the fracture of his right ankle.  He is service-
connected for bilateral knee medial plica syndrome, which is 
currently assigned a 10 percent evaluation for each knee.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  When service 
connection is established for a secondary condition, it shall 
be considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2006).
In this case, the objective evidence shows a current 
diagnosis of status post open reduction internal fixation, 
right ankle trimalleolar fracture.  The Board finds that the 
evidence for and against a finding that the veteran's right 
ankle disability is proximately due to, or the result of, his 
medial plica syndrome of both knees is in equipoise.

The record contains favorable evidence from a private 
physician, Dr. Abidi.  In a June 2002 statement, Dr. Abidi, 
noted that the veteran "slipped and fell in June 2002 when 
his knees buckled while descending a small hill.  He 
sustained a right ankle fracture dislocation."  In a January 
2003 statement, Dr. Abidi noted the veteran's June 2002 
injury and indicated that when the veteran was in the 
emergency room, "he stated clearly that he had fallen while 
on an uneven surface due to the fact that his knees gave 
out."  

On the other hand, according to a June 2003 statement, a VA 
physician stated that the right ankle fracture was unrelated 
to service-connected knee disability, and instead was caused 
by an accidental fall down a hill.  

Further, according to a March 2004 VA examiner, the veteran's 
status-post right ankle fracture is clearly secondary to 
chondromalacia, particularly of his right knee.  The examiner 
concluded that it is "very unlikely that the patient would 
have a fall from medial plica syndrome.  I suspect that the 
fall was because he has a structural lesion inside the knee; 
namely, a meniscus tear, that caused him to fall."  

Lastly, an August 2006 VA examiner stated that it is 
difficult to state categorically whether the ankle injury was 
related to service-connected disability.  The examiner 
ultimately concluded that that it is highly speculative, on 
his part, to state that the two disabilities are related.  

The Board finds the favorable and unfavorable opinions place 
the evidence in relative equipoise.  If there is one opinion 
that carries greater probative weight it would be that from 
Dr. Abidi, who indicated that the veteran attributed his 
ankle fracture to the knee giving way at the time of his 
initial treatment.  
The opinions from VA physicians are either negative or 
indicate it would be speculative to give an opinion.  

Since the evidence is in equipoise, and the benefit of the 
doubt must be resolved in his favor, the Board finds that the 
veteran's right ankle disability is etiologically related to 
his bilateral knee medial plica syndrome.  See 38 C.F.R. § 
3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for residuals of a right ankle fracture, 
claimed as secondary to service-connected bilateral knee 
medial plica syndrome, is allowed.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


